WELLS, Justice.
We have for review Hall v. State, 660 So.2d 406 (Fla. 1st DCA 1995), in which the district court addressed the same question we recently answered in State v. Peterson, 667 So.2d 199 (Fla.1996). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
In Peterson, we held that under the sentencing guidelines, a conviction must be scored as prior record, without regard to whether an appeal is taken. In accordance with our decision in Peterson, we quash the decision of the district court in this case and direct that the sentence imposed by the trial court be affirmed.1
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING and ANSTEAD, JJ„ concur.

. If these convictions on appeal are subsequently overturned, Hall would, of course, be able to file for postconviction relief from the sentence.